Citation Nr: 9930887	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-44 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to May 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

A hearing was held before a hearing officer at the RO in 
October 1996, and the hearing officer's decision was entered 
in March 1997.  


FINDING OF FACT

A psychosis was initially assessed more than one year after 
the veteran's separation from service, and is not shown to be 
otherwise related thereto.


CONCLUSION OF LAW

A psychosis was not incurred in or aggravated by service, and 
neither may it be inferred or presumed to have originated 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability which was 
either incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.

The veteran contends, in essence, that he presently has 
schizophrenia which is of service origin.  Specifically, he 
avers that, even though he was initially assessed as having a 
psychosis more than one year following his separation from 
service, he may have experienced the earliest manifestations 
of the psychosis while he was yet in service.  In this 
regard, service medical records are negative for any 
reference to a psychiatric disability.  In November 1994, the 
veteran was admitted to a non-VA facility, Foote Hospital, 
pursuant to a legal petition, apparently in the aftermath of 
experiencing auditory hallucinations and delusional thoughts.  
The admission diagnosis was "[a]cute psychotic disorder".  
The subsequent hospitalization treatment included medication 
therapy.  The discharge diagnosis was brief reactive 
psychosis.  When given a formal post hospitalization 
psychiatric examination the following month, the pertinent 
diagnosis implicated schizophrenia.  Thereafter, when 
hospitalized at a VA facility in July-September 1995 as well 
as when examined by VA in October 1995, the pertinent 
diagnosis was chronic schizophrenia.  

Also of record is a November 1997 statement from J. S. 
Mogerman, M.D., who initially saw the veteran in conjunction 
with the latter's hospitalization at Foote Hospital in 
November 1994.  Because he first saw the veteran in November 
1994, Dr. Mogerman indicated that it was "not possible for 
[him] to describe [the veteran's] status or symptoms prior to 
May 1994."  Owing, however, to the "nature" of the 
veteran's illness, Dr. Mogerman stated that "it is possible 
that there were prodromal symptoms prior" to November 1994, 
though he could "not verify this from a first hand 
account."  

In considering the veteran's claim for service connection for 
acquired psychiatric disability, the Board has been 
particularly attentive to his contention that, even though he 
was initially assessed as having a psychosis more than one 
year following his separation from service, he may have 
experienced the earliest manifestations of the psychosis 
while he was yet in service.  However, in light of the 
reasoning advanced hereinbelow, the Board is of the opinion 
that service connection for acquired psychiatric disability 
is not in order.  In reaching such conclusion, the Board is, 
to be sure, cognizant that, at his October 1996 hearing, the 
veteran's mother offered testimony to the effect that the 
veteran, when he was briefly at home in August 1992, a number 
of months before he was discharged from service, exhibited 
strange behavior to include brief episodes in which he would 
just "sit and stare".  Nevertheless, while the veteran's 
mother, as a lay person, is competent to testify as to 
behavior on the veteran's part which she actually observed, 
an assertion by a lay witness is insufficient to create an 
inference of medical etiology, i.e., that the veteran's 
presently assessed psychosis originated in service.  See 
Layno v. Derwinski, 6 Vet. App. 465, 470 (1994).  The Board 
is also constrained to point out that a report pertaining to 
the veteran's evaluation (for competency purposes relative to 
standing trial) in February 1995 by a non-VA psychologist, 
George Watson, Ph. D., reflects the latter's observation that 
the veteran's "family members" had indicated that the 
manifestations, including paranoia, exhibited by the veteran 
coincident with his November 1994 admission to Foote 
Hospital, rather than being a continuation of anything that 
began while he was yet in service, "may have been a reaction 
to his assault by police" when he was arrested in April 
1994.  Further militating against any notion that the 
veteran's presently assessed chronic schizophrenia originated 
in service is the fact that his initially assessed psychosis 
in November 1994 was of acute derivation (i.e., '[a]cute 
psychotic disorder'), the latter not comprising a cognizable 
disability, even if the assessment of the same had been 
within a year of the veteran's separation from service, such 
as to accord the veteran service connection therefor on a 
presumptive basis, see Degmetich v. Brown, 104 F.3d 1328 
(Fed.Cir. 1997), in accordance with the provisions of 
38 U.S.C.A. §§ 1112, 1131 and 38 C.F.R. §§ 3.307, 3.309.  
Given the foregoing observations, inasmuch as a psychosis of 
chronic derivation was not assessed within one year after the 
veteran's discharge from service (precluding presumptive 
service connection therefor, see id.), and in the absence of 
any evidence otherwise relating the veteran's currently shown 
chronic schizophrenia to service (such as may, if extant, 
give rise to an inference of service origin in accordance 
with the provisions of 38 C.F.R. § 3.303(d)), the Board is 
constrained to conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection for acquired psychiatric disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In making the foregoing determination, the Board would 
emphasize that it has not disregarded the November 1997 
statement from Dr. Mogerman, who had initially seen the 
veteran in conjunction with the latter's hospitalization at 
Foote Hospital in November 1994, wherein he indicates, 
pertinently, that, due to the 'nature' of the veteran's 
illness, 'it is possible that there were prodromal symptoms 
prior' to November 1994.  However, on its face, the November 
1997 statement, insofar as it posits the possibility of 
prodromal psychotic symptoms prior to November 1994, as 
opposed to up to and including May 1993 (at which time the 
veteran was discharged from service), is, to such extent, 
wholly non-probative of a psychosis of service origin.  
Further, even if the statement purports to be suggestive of 
the initial onset of prodromal psychotic symptoms while the 
veteran was yet in service, the Board would then be obliged, 
in such circumstance, to respectfully point out that evidence 
which only raises a possibility (i.e., 'it is possible') that 
there may be a relationship between present disablement and 
service is insufficient to entitle a claimant to service 
connection therefor.  See Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence which does little more than suggest 
a possibility that present disablement might be related to 
service is insufficient to warrant service connection 
therefor).  Given the foregoing reasoning, then, the November 
1997 statement by Dr. Mogerman affords no basis to alter the 
disposition advanced above.  

Finally, while the Board recognizes, based on the testimony 
he advanced at his October 1996 hearing, that the veteran 
feels strongly that his currently assessed psychosis is 
traceable to his period of service, it would respectfully 
point out that he is, as a lay person, not competent to opine 
as to matters which require medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  




ORDER

Service connection for acquired psychiatric disability is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

